Citation Nr: 1217486	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with active service from September 1965 to August 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In February 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims file. 

In a January 2010 decision, the Board granted service connection for heart disease as secondary to service-connected diabetes mellitus, type II, and remanded the issue of service connection for hypertension for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed to obtain outstanding medical evidence identified by the Veteran, and to obtain an addendum from a VA examiner based on this evidence.

In the remand portion of the January 2010 decision, the Board in part requested that the RO arrange for a VA examiner to review the Veteran's claims file and provide an opinion as to whether his service-connected diabetes mellitus, type II, and/or heart disease aggravated his hypertension.  


In May 2010, the RO obtained a medical opinion that was substantially responsive to the Board's request.  The examiner opined that neither the Veteran's diabetes nor his ischemic heart disease aggravated his hypertension.  He observed that the Veteran was diagnosed with diabetes and hypertension at the same time in about 1988 and the Veteran's recent laboratory test results reveal normal renal function.  He added that there was no pathophysiology that rested in ischemic heart disease in and of itself exacerbating hypertension.

Based on the above medical opinion, on June 2, 2011, the RO issued the Veteran a supplemental statement of the case (SSOC) continuing the denial of his claim.  The Veteran was provided 30 days to respond.  In a statement received by the RO on June 30th, prior to the expiration of the 30 days, the Veteran requested that the RO retrieve his latest medical records from the Wade Park VA Medical Center (VAMC) as he had been seen on May 25, 2011, for bladder problems that the physician indicated were due to his diabetes.  He intimated that there was relevant connection between the interaction of his diabetes mellitus and recent bladder problems and his hypertension.  

As the Veteran identified medical evidence that may be pertinent to his appeal, especially if it shows that his diabetes is now affecting renal function, and as he specifically asked that VA retrieve this evidence, the RO should have attempted to obtain it.  In this regard, the record contains treatment notes from the Wade Park VAMC dated through August 2008.  Thus, the RO should obtain all relevant treatment notes since that time, to include the identified May 2011 note.

After obtaining the above records, the RO should arrange for the claims file to be reviewed by the examiner who provided the May 2010 opinion to determine whether any change is warranted based on the obtained records.

Also in the June 2011 statement, the Veteran asserted that he had been diagnosed with diabetes in 1981 and hypertension in 1996.  However, as indicated in the prior remand, the Board observes that the VA medical records show otherwise.  The first indication of diabetes is found in a September 1988 treatment note showing that he had been told he had diabetes, with an assessment of diabetes in October 1988.  The first indication of hypertension is found in a February 1986 treatment note showing an elevated blood pressure reading and a referral for workup, with a history of hypertension noted in October 1986.  In this regard, the Board notes that the May 2010 opinion was based in part on the premise that the diabetes and hypertension were diagnosed at around the same time in 1988.  Although it would appear that the examiner's error in citing the wrong year of the diagnosis of hypertension should have little to no bearing on the examiner's ultimate conclusion, as the claims file is being returned to the examiner for an addendum, the RO should ask the examiner whether any change is warranted based on the above evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disability on appeal from the Wade Park VAMC since August 2008, to specifically include the May 25, 2011, treatment note.

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by the examiner who provided the May 2010 opinion to determine whether any change is warranted based on the obtained records.  In particular, the examiner should comment on the May 25, 2011, treatment note reportedly regarding bladder problems due to diabetes.  

The examiner is also advised that the first indication of diabetes is found in a September 1988 VA treatment note showing that the Veteran had been told he had diabetes, with an assessment of diabetes in October 1988; the first indication of hypertension is found in a February 1986 VA treatment note showing an elevated blood pressure reading and a referral for workup, with a history of hypertension noted in October 1986.  As the year of the diagnosis of hypertension is different from the examiner's earlier finding that both diseases were diagnosed in 1988, the examiner should state whether any change in opinion is warranted based on the above evidence.

The examiner should provide a detailed rationale for all opinions given.  

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

